DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0205547 (hereinafter “Shiraga”).
 	Regarding claim 12, Shiraga discloses an output method comprising:
	- transmitting, by an information processing device, to an output system, an output request with respect to one or more data (CPU 82 of portable terminal 70 sends a job list request 270 to print intermediation server 100 via wireless LAN I/F 78 (paragraph [0074]));
	- receiving, by the information processing device, from the output system, identification information for identifying the output request with respect to the data (portable terminal receives a job list 272 including a first job ID and a second job ID for identifying first job information 240 and second job information 250, respectively, from the print intermediation server (paragraph [0075]));
	- acquiring, by a processing control unit of the output system, the identification information issued for the output request with respect to the data in response to the output request from the information processing device (first job ID and second job ID obtained in response to the job list request received from the portable terminal (paragraph [0075]));
	- transmitting, by a second communication unit of the output system, to the information processing device, the identification information acquired by the processing control unit (print intermediation server sends a job list including the first job ID and the second job ID to the portable terminal (paragraph [0075])); and
	- transmitting, by a third communication unit of the output system, to the output device, the data acquired from a storage destination associated with the identification information, upon receiving from the output device the output request of the data with the identification information being designated (print intermediation server receives a print data request 294 from CPU 32 (of printer 10 (Fig. 1)) via the wireless LAN I/F using a URL (indicating the location of print data (paragraph [0082])) corresponding to a designated job ID as a destination (paragraph [0083]); print intermediation server creates print data (paragraph [0084]), stores the created print data at a location corresponding to the URL 241 included in the job list and sends the print data to the printer (paragraph [0085])).
	Regarding claim 13, Shiraga discloses a non-transitory recording medium storing a program (non-transitory computer-readable storage medium storing computer-readable instructions for a terminal device (paragraph [0006])) to cause an output system (print intermediation server 100 (paragraph [0014])) that communicates with an information processing device (portable terminal 70 (paragraph [0014])) to function as:
 	- a processing control unit configured to acquire identification information issued for an output request with respect to the data in response to the output request from the information processing device (first job ID and second job ID obtained in response to a job list request 270 received from the portable terminal (paragraph [0075])),
	- a second communicator configured to transmit, to the information processing device, the identification information acquired by the processing control unit (print intermediation server sends a job list including the first job ID and the second job ID to the portable terminal (paragraph [0075])), and
	- a third communicator configured to transmit, to an output device, the data acquired from a storage destination associated with the identification information, upon receiving from the output device the output request of the data with the identification information being designated (print intermediation server receives a print data request 294 from CPU 32 (of printer 10 (Fig. 1)) via the wireless LAN I/F using a URL (indicating the location of print data (paragraph [0082])) corresponding to a designated job ID as a destination (paragraph [0083]); print intermediation server creates print data (paragraph [0084]), stores the created print data at a location corresponding to the URL 241 included in the job list and sends the print data to the printer (paragraph [0085])),
	- wherein the information processing device includes a first communication unit configured to transmit, to the output system an output request with respect to one or more data, and to receive, from the output system, identification information for identifying the output request with respect to the data (CPU 82 of portable terminal sends the job list request to the print intermediation server via wireless LAN I/F 78 (paragraph [0074]); portable terminal receives a job list 272 including a first job ID and a second job ID for identifying first job information 240 and second job information 250, respectively, from the print intermediation server (paragraph [0075])).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga in view of U.S. Patent Application Publication 2015/0205559 (hereinafter “Miyata”).
	Regarding claim 1, Shiraga discloses an information processing system (communication system 2 (paragraph [0014])) comprising:
	- an information processing device (portable terminal 70 (paragraph [0014])); and
	- an output system (print intermediation server 100 (paragraph [0014])), wherein
	- the information processing device includes:
		- a first memory (memory 84 (paragraph [0025])); and
		- first processing circuitry coupled to the first memory (controller 80 comprises a CPU 82 and the memory (paragraph [0025])) and configured to function as a first communication unit configured to transmit, to the output system, an output request with respect to one or more data, and to receive, from the output system, identification information for identifying the output request with respect to the data (CPU sends a job list request 270 to the print intermediation server via wireless LAN I/F 78 (paragraph [0074]); portable terminal receives a job list 272 including a first job ID and a second job ID for identifying first job information 240 and second job information 250, respectively, from the print intermediation server (paragraph [0075])), and
	- the output system includes:
		- a processing control unit configured to acquire the identification information issued for the output request with respect to the data in response to the output request from the information processing device (first job ID and second job ID obtained in response to the job list request received from the portable terminal (paragraph [0075])),
		- a second communication unit configured to transmit, to the information processing device, the identification information acquired by the processing control unit (print intermediation server sends a job list including the first job ID and the second job ID to the portable terminal (paragraph [0075])), and
		- a third communication unit configured to transmit, to an output device, the data acquired from a storage destination associated with the identification information, upon receiving from the output device the output request of the data with the identification information being designated (print intermediation server receives a print data request 294 from CPU 32 (of printer 10 (Fig. 1)) via the wireless LAN I/F using a URL (indicating the location of print data (paragraph [0082])) corresponding to a designated job ID as a destination (paragraph [0083]); print intermediation server creates print data (paragraph [0084]), stores the created print data at a location corresponding to the URL 241 included in the job list and sends the print data to the printer (paragraph [0085])).
 	Shiraga’s print intermediation server is not expressly disclosed as including:
		- a second memory; and
		- second processing circuitry coupled to the second memory.
 	Miyata discloses a communication system that, similar to Shiraga, includes a print intermediation server 100 (paragraph [0016]).  The print intermediation server comprises a storage unit 101 and a CPU 102, which is a processor that executes various types of process according to a program stored in the storage unit (paragraph [0031]), and thus the CPU is coupled to the storage unit.  The storage unit and CPU in combination enable the print intermediation server to perform the tasks it is designed to perform, and thus it would have been obvious for one of ordinary skill in the art to have provided the print intermediation server of Shiraga with a storage unit and CPU, as shown in Miyata.	
 	Regarding claim 2, Shiraga discloses: wherein the first processing circuitry of the information processing device is further configured to function as a first short-range communication unit configured to search for the output device by wireless communication (NFC I/F 76 (paragraph [0023]) for performing wireless communication (paragraph [0018])), upon the first communication unit receiving the identification information from the output system (after receiving the job list (paragraph [0076]), a user of the portable terminal selects one or more job IDs (paragraph [0077]); a message is displayed for urging the user to carry the portable terminal close to the printer (paragraph [0078])),
	- wherein the identification information is transmitted to the output device, upon the first short-range communication unit communicating with the output device (when the distance between the NFC I/F 76 of the portable terminal and the NFC I/F 16 of the printer is a predetermined distance or smaller, the CPU sends via the NFC I/F 76 a print request 280 including encrypted data of the selected job ID (paragraph [0079])), and
	- wherein the third communication unit accepts the output request of the data that designates the identification information received by the output device from the information processing device (as set forth above regarding claim 1, print intermediation server receives a print data request 294 from CPU 32 (of printer 10 (Fig. 1)) via the wireless LAN I/F using a URL (indicating the location of print data (paragraph [0082])) corresponding to a designated job ID as a destination (paragraph [0083]); print intermediation server creates print data (paragraph [0084]), stores the created print data at a location corresponding to the URL 241 included in the job list and sends the print data to the printer (paragraph [0085])).
 	Regarding claim 4, Shiraga discloses: wherein the first short-range communication unit transmits, to the output device, user identification information specified by successful authentication of a user (CPU 82 of portable terminal sends via the NFC I/F 76 the print request including encrypted data of AT (access token) 221 (note: token created upon successful authentication of account information (paragraph [0048])) to the printer (paragraph [0079])), and
	- the output device requests the output system to authenticate the user by using the user identification information received from the information processing device, and outputs the data upon the authentication of the user being successful (CPU 32 of the printer sends a print data request 294, including the AT 221, to the print intermediation server (paragraph [0083]); the print intermediation server executes authentication of the AT 221, and if authentication is successful, the print intermediation server converts the image data to create print data (paragraph [0084]), which is sent to the printer (paragraph [0085])).
 	Regarding claim 5, Shiraga discloses: wherein the second communication unit transmits, to the information processing device, second identification information for identifying the output request with respect to the data, upon receiving the output request with respect to the data from the information processing device, and associates the second identification information and the identification information for identifying the output request with respect to the data (upon receiving the job list request from the portable terminal, the print intermediation server sends a job list including a first job ID and a second job ID for identifying the first job information 240 and the second job information 250, respectively (paragraph [0075])),
 	- wherein the first short-range communication unit transmits, to the output device, the second identification information (one or more job IDs may be selected (paragraph [0077]) prior to transmitting a print request to the printer via NFC I/F 76 (paragraph [0079]), thereby allowing for transmission of the second job ID to the printer), and
	- wherein the third communication unit, upon receiving from the output device the output request of the data with the second identification information being designated, specifies the identification information associated with the second identification information, and transmits, to the output device, the data acquired from the storage destination associated with the identification information (print intermediation server receives print data request from the printer, and upon successful authentication, the print intermediation server creates print data (paragraph [0084]) and sends the print data to the printer (paragraph [0084]); as set forth above, the print data request may be for the second job ID).
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraga in view of Miyata as applied to claim 1 above, and further in view of Japanese Application Publication 2011-65493 (hereinafter “Inoue”).
 	Regarding claim 7, neither Shiraga nor Miyata expressly disclose: wherein when the output device outputs the data, the identification information is designated and an output result of the data is transmitted to the output system, and
	- the output system deletes the data from the storage destination associated with the identification information.
  	Inoue discloses a server computer 200 that receives the ID of a print job to be deleted from MFP(A) 300 (paragraph [0089]).  The CPU 210 (of the server computer (paragraph [0085]) determines whether a command to delete printing machine information in the print job has been received from the MFP, and if it is determined that the command has been received (paragraph [0090]), then the CPU deletes the printing machine information in the print job stored in hard disk 240 (paragraph [0091]).  One of ordinary skill would have recognized that deleting the print job would free memory for other print jobs after output of the print job.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the combined teachings of Shiraga and Miyata by providing for deletion of the data from a storage destination associated with the print job ID, as taught by Inoue. 
Allowable Subject Matter
12.	Claims 3, 6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:   
  	Regarding claim 3, the cited prior art fails to disclose or suggest Applicant’s information processing system according to claim 1, wherein user identification information specified by successful authentication of a user is embedded in the data requested to be output from the information processing device, and
	- the output device requests the output system to authenticate the user by using the user identification information included in the data received from the output system, and outputs the data upon the authentication of the user being successful.
	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s information processing system according to claim 1, wherein the data is a print job, and
	- when the information processing device requests output of the print job, the processing control unit acquires the identification information that is different for each output request even if the output is requested for a same print job.
 	Regarding claim 8, the cited prior art fails to disclose or suggest Applicant’s information processing system according to claim 1, wherein the identification information issued for the output request of the data is a signature URL.
 	Regarding claim 9, the cited prior art fails to disclose or suggest Applicant’s information processing system according to claim 5, wherein the second identification information is a signature URL.
 	Regarding claim 10, the cited prior art fails to disclose or suggest Applicant’s information processing system according to claim 1, wherein the first processing circuitry of the information processing device is further configured to function as:
	- a display control unit configured to display a list of the data received by the first communication unit, and
	- an operation receiver configured to accept a selection of the data displayed by the display control unit,
	- wherein the first communication unit transmits, to the output system, third identification information of the data accepted by the operation receiver, and
	- wherein the processing control unit of the output system acquires fourth identification information issued for the output request with respect to the data in response to receiving the third identification information of the data.
 	Regarding claim 11, the cited prior art fails to disclose or suggest Applicant’s information processing system according to claim 1, wherein the data is a print job,
	- wherein the output system accepts execution of the print job as execution of a workflow application, and manages the workflow application for each user, the workflow application being capable of being used by the user,
	- wherein the second communication unit transmits, to the information processing device, the workflow application capable of being used by the user specified by successful authentication of the user, and
	- wherein the information processing device further includes a display control unit configured to display a list of the workflow application and an operation receiver configured to accept a selection of the workflow application that accepts the execution of the print job from the list of the workflow application.
 	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677